NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5362-17T4

K.S.,

          Plaintiff-Appellant,

v.

J.S.,

     Defendant-Respondent.
________________________

                    Submitted March 24, 2020 – Decided July 10, 2020

                    Before Judges Yannotti, Hoffman, and Currier

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Somerset County,
                    Docket No. FM-18-0685-15.

                    DeTommaso Law Group LLC, attorneys for appellant
                    (John J. Hays II, on the briefs).

                    Ulrichsen Rosen & Freed, LLC, attorneys for
                    respondent (Rebecca Day and Derek Matthew Freed, of
                    counsel and on the brief).

PER CURIAM
      Plaintiff K.S. appeals from the dual judgment of divorce (JOD) entered in

this action against defendant J.S. The trial judge entered the JOD on April 27,

2018, following an eleven-day trial.

      Plaintiff argues the trial judge erred by: 1) requiring him to pay $900 per

week in child support; 2) awarding defendant $75,000 to make up for the

depletion of a joint marital investment account; 3) awarding defendant one-half

of his Individual Retirement Account (IRA); 4) finding that certain Restricted

Stock Units (RSU) are subject to equitable distribution; 5) awarding defendant

the entire value of a condominium in North Carolina; 6) denying him a credit

for overpayment of pendente lite support; and 7) ordering him to attend

individual and co-parenting therapy. Following our review of the record and

applicable law, we reject these arguments and affirm.

      The parties married in February 2006. They had three daughters: V.S.,1

born in 2009; E.S., born in 2011; and A.S., born in 2012.

      After the birth of V.S., defendant became a stay-at-home parent. In 2010,

defendant was charged with child endangerment and completed a pre-trial

intervention program. The charge stemmed from an incident in which defendant



1
  To safeguard their privacy, we refer to the adult parties and their children by
their initials. R. 1:38-3(d).
                                                                         A-5362-17T4
                                       2
went into a supermarket to get yogurt for V.S., who was sick and asleep in the

car. In 2015, plaintiff was substantiated for abuse by the Department of Child

Protection and Permanency (DCPP) based on a report that he placed V.S. in a

closet. He was required to attend parenting classes. The DCPP subsequently

modified its finding to "not established," after determining the closet did not

lock and the child was permitted to go to the bathroom.

      The parties separated in January 2015; the next month, plaintiff filed a

complaint for divorce.      On February 5, 2015, the court denied plaintiff's

emergent request for custody, without prejudice, and denied his request for

exclusive possession of the marital residence.

      On April 10, 2015, the court ordered the parties to attend mandatory

custody and parenting mediation and granted plaintiff's request for joint custody.

On May 20, 2015, the court signed a consent order appointing Laurie Poppe as

parenting coordinator (the parenting coordinator) for the parties. On May 28,

2015, the court entered an order appointing a psychologist, Donald Franklin,

Ph.D, to conduct an evaluation of the parties' children.

      In a series of orders, the court required plaintiff to liquidate his entire First

Fidelity account (the Fidelity account), which totaled $575,980.53 at the time of

the filing of plaintiff's complaint, for the payment of the parties' legal and expert


                                                                               A-5362-17T4
                                          3
fees. On January 18, 2018, the court denied plaintiff's motion to terminate

pendente lite support retroactive to June 1, 2017, the date defendant began her

employment. The court further provided that plaintiff shall be entitled to a

Mallamo2 credit on his pendente lite obligations "at the time of equitable

distribution for any amount due and owing, as determined by the Trial Court ."

        At the time of trial, plaintiff was forty-one with a Ph.D in statistics and

worked for Novartis since 2008.3 Between 2010 and 2017, his total salary and

bonus increased from approximately $185,000 to approximately $255,000.

Since 2008, he annually received three tranches of stock options and RSUs that

went into his Fidelity account when vested. Plaintiff estimated their value upon

vesting was between $20,000 and $30,000.

        At the time of trial, defendant was thirty-nine with a master's degree in

statistics; in 2017, she resumed working as a statistical analyst for Bayer at an

annual salary of $120,000, plus a bonus. Prior to the marriage, defendant

acquired a condominium in North Carolina and lived there in 2008. She paid

the mortgage and the homeowners' association fee from money held in a

Wachovia Bank account that she maintained throughout the marriage while


2
    Mallamo v. Mallamo, 280 N.J. Super. 8 (App. Div. 1995).
3
    Plaintiff worked for Brisol-Myers Squib prior to Novartis.
                                                                           A-5362-17T4
                                         4
working for Bristol-Meyers Squibb. The parties disputed whether plaintiff ever

helped clean up the property or gave defendant money for maintenance.

      Defendant estimated that monthly spending of $11,267 constituted the

marital lifestyle. She asked for alimony based on a $16,896 per month lifestyle.

She stated that her childcare expenses had increased because she went back to

work and the children were getting older. She sought child support of $1398

per week, claiming that childcare expenses were $9777 per month and she

allocated sixty-two percent of those expenses to defendant.

      Plaintiff listed his annual salary as $181,468, plus variable annual

bonuses, and his current monthly expenses as $9556. Overall, he asserted total

assets subject to equitable distribution was $1,000,040, and total assets not

subject to equitable distribution was $285,692. The stipulated value of the

marital home was $505,000, with a mortgage of $359,000, as of the date of the

complaint.

      Dr. Franklin testified that he found both parties to be fit parents, each with

minor psychological problems.       Dr. Franklin was concerned that plaintiff

coached the children, which could lead to parental alienation. He further found

plaintiff could be rigid with a "very high need of being in control" and resistant

to cooperation; as a result, he needed to learn how to work cooperatively with


                                                                            A-5362-17T4
                                         5
defendant. Dr. Franklin recommended joint legal custody, with defendant as the

parent of primary residence, and recommended appointing a parenting

coordinator.

      The parenting coordinator testified that plaintiff regularly did not respond

to defendant's request to participate in the children's activities; in addition, co-

parenting was non-existent because plaintiff refused to participate. As a result,

the parenting coordinator was unsure whether co-parenting therapy would prove

helpful.    She further testified that plaintiff repeatedly challenged her

recommendations.

      Psychiatrist Morton Fridman, who conducted a psychiatric examination of

plaintiff, testified that plaintiff had compulsive personality features that caused

him to be "rigid." Dr. Fridman recommended that plaintiff engage in individual

counseling; however, plaintiff failed to do so. Psychiatrist Roy Lubit, who

conducted a psychological examination of defendant, concluded that she had no

significant psychopathology that would adversely affect her parenting, other

than stress in reaction to the marital situation.

      The judge adopted the parenting coordinator's conclusion and found that

the communication between the parties was poor and predominantly plaintiff's

fault; as a result, he granted joint custody on the condition that plaintiff comply


                                                                            A-5362-17T4
                                         6
with therapeutic and co-parenting therapy. The judge ordered plaintiff engage

in co-parenting therapy to "learn how to co[-]parent" and required plaintiff

complete co-parenting therapy within thirty days. If plaintiff failed to complete

the therapy successfully, the judge stated he would treat the failure as a

"substantial change in circumstances."        The judge also ordered individual

therapy for plaintiff, "focusing on anger management and parental alienation,"

and made the therapies a condition of joint legal custody and parenting time.

      The judge awarded defendant $44,000 a year in alimony for five years.

Turning to child support, the judge estimated the parties earned nearly $400,000

in combined salary. The judge then considered the factors set forth in N.J.S.A.

2A:34-23(a) and noted that because defendant was a stay-at-home parent for

over seven years, she required additional child support to maintain a proper

lifestyle for the three children. He determined that plaintiff could afford to pay

that additional amount. The judge reasoned that because "this is a high-income

case" he could deviate from child support guidelines and required plaintiff pay

$900 a week instead of $731.

      In denying plaintiff's subsequent motion for reconsideration of the child

support award, the judge stated that he had

            determined the reasonable needs of the children by
            reference to schedule A, B, and C expenses as listed on

                                                                          A-5362-17T4
                                        7
             both parties' CIS's,[4] but particularly those schedule C
             expenses for the children as listed by defendant. The
             court struck a reasonable balance between defendant's
             certification of her current lifestyle and the joint
             lifestyle of the parties during the marriage. The court
             found that $847.00 per week was warranted as a
             supplemental amount above the guidelines to meet the
             reasonable needs of the children. The court used
             $731.00 as the base support obligation. The court next
             determined that an additional $847 per week would
             satisfy the reasonable needs of the children. These
             amounts combined to equal $1,578.00 per week, or
             $6,785.00 per month. . . . The $1,578.00 per week
             figure was then multiplied by plaintiff's 57% income
             share, which set [plaintiff]'s share of child support
             obligation at $900.00.

       The judge found the North Carolina condominium constituted defendant's

premarital asset and plaintiff failed to prove marital funds were used to

contribute to the upkeep of the property. Turning to the Fidelity account valued

at $575,980.53, the judge found the funds in the account were marital assets and

subject to equitable distribution; however, he further found "plaintiff . . .

dissipate[d] a significant portion of that account," noting that "most of the

money went for his attorney[']s fees."

       The judge reasoned plaintiff dissipated a "significant portion" of the

Fidelity account on attorney's fees by filing excessive and unnecessary motions



4
    Case Information Statements.
                                                                         A-5362-17T4
                                         8
and additionally created "a ton of work for the experts by not cooperating with

them." Therefore, plaintiff received more of a benefit from the Fidelity account

than defendant. Based on equity and fairness, the judge found defendant should

"receive a credit of $75,000 from the value of [the Fidelity] account" but further

acknowledged he would not be awarding attorney's fees in the case because the

parties did not proceed in bad faith.        The judge explained the $75,000

represented a "reclamation of the attorney[']s fees for defendant. . . ."

      In his supplemental decision, the judge elaborated on his explanation of

the Fidelity account in relationship to not awarding attorney's fees. The judge

explained that plaintiff's expenses far exceeded defendant's and although he

declined to award attorney's fees, the $75,000 represented a "de facto counsel

fee award" because defendant had to borrow considerable money to finance the

litigation. Similarly, the judge denied defendant's request for attorney’s fees

because he found no bad faith existed on plaintiff's part. Rather, he found that

the attorney’s fee award was a matter of equity.

      In denying plaintiff's motion for reconsideration, the judge stated,

regarding the Fidelity account,

            [Plaintiff]'s aggressive 'scorched earth' approach to
            motion practice and obstinate refusal to comply with
            many of the experts' recommendations . . . required the
            parties to expend significant marital funds to litigate the

                                                                            A-5362-17T4
                                         9
            case. . . . Based on the numerous motions related to
            compliance, reconsideration, and constant acrimony
            that he often unilaterally imposed, the court found that
            plaintiff intended to deprive [defendant] of her share of
            several marital assets, including this account.
            Therefore, the court found that as a matter of equity and
            fairness that a modest $75,000 credit to defendant . . .
            was warranted . . . .

            The court notes that the value of this asset . . . as of the
            filing of the complaint for dissolution, was
            $575,980.53. Further, the court intended . . . this
            restoration [as] . . . a partial award of attorney's fees
             . . . that was clearly warranted under the circumstances
            of this case.

      The judge found plaintiff's $8,071.47 Fidelity IRA subject to equitable

distribution and ordered defendant receive $4,035.74. As for the 688 RSUs paid

out prior to the divorce, the judge held them subject to equitable distribution and

divided them equally.     The judge found plaintiff was not eligible for any

Mallamo credits because he did not find it was warranted. He noted defendant

"was receiving $4,790 a month. As it turns out after the hearing, I think that

was low," and that plaintiff should have been paying more.

      The judge also denied reconsideration of his rulings regarding plaintiff's

IRA and RSUs, reasoning that plaintiff failed to satisfy his burden that the

accounts were immune from equitable distribution.




                                                                           A-5362-17T4
                                        10
      A. Child Support Issue.

      Plaintiff argues the judge erred in ordering him to pay $900 a week in

child support, asserting he incorrectly determined the children's reasonable

needs. He contends the judge failed to issue sufficient findings to support its

conclusion in its motion for reconsideration decision that the children had an

overall reasonable support need of $1578 per week.

      We review a trial court's award of child support for abuse of discretion.

Jacoby v. Jacoby, 427 N.J. Super. 109, 116 (App. Div. 2012). If consistent with

the law, we will not disturb such an award unless we find it manifestly

unreasonable, arbitrary, or clearly contrary to reason or to other evidence, or the

result of whim or caprice. Foust v. Glaser, 340 N.J. Super. 312, 315-16 (App.

Div. 2001). The findings of the trial court are binding on appeal when supported

by adequate, substantial and credible evidence. Id. at 316.

      In determining the amount to be paid for child support, and the period of

support, the court in those cases not governed by court rule must consider the

following factors:

            1) Needs of the child;

            2) Standard of living and economic circumstances of
               each parent;

            3) All sources of income and assets of each parent;

                                                                           A-5362-17T4
                                       11
            4) Earning ability of each parent, including educational
               background, training, employment skills, work
               experience, custodial responsibility for children
               including the cost of providing child care and the
               length of time and cost of each parent to obtain
               training or experience for appropriate employment;

            5) Need and capacity of the child for education,
               including higher education;

            6) Age and health of the child and each parent;

            7) Income, assets and earning ability of the child;

            8) Responsibility of the parents for the court-ordered
               support of others;

            9) Reasonable debts and liabilities of each child and
               parent; and

            10) Any other factors the court may deem relevant.

            [N.J.S.A. 2A:34-23(a).]

      Child support awards are ordinarily calculated pursuant to the guidelines

provided in the rules. Pascale v. Pascale, 140 N.J. 583, 593 (1995); Child

Support Guidelines, Pressler & Verniero, Current N.J. Court Rules, Appendix

IX to R. 5:6A (2020).      Where the parties' combined income exceeds the

threshold specified by the guidelines, the court must apply those guidelines up

to the threshold amount and supplement the resulting basic support award with

a discretionary sum based on the considerations outlined in N.J.S.A. 2A:34-


                                                                       A-5362-17T4
                                      12
23(a). Caplan v. Caplan, 182 N.J. 250, 270-71 (2005). The court is afforded a

great deal of discretion in that undertaking. Id. at 271-72.

      In the context of high-income parents whose ability to pay is not an issue,

the dominant guideline for consideration is the reasonable needs of the children,

which must be addressed in the context of the standard of living of the parties.

Isaacson v. Isaacson, 348 N.J. Super. 560, 581 (App. Div. 2002). A balance

must be struck between the reasonable needs, in light of lifestyle, and an

inappropriate windfall. Id. at 582. The enhanced child support award in high

income cases accords with the general principle that children are "entitled to not

only the bare necessities, but the benefit of their parents' financial achievement."

Guglielmo v. Guglielmo, 253 N.J. Super. 531, 546 (App. Div. 1992). An award

for a family with net income in excess of $187,200 per year shall not be less

than the amount for a family with a net income of $187,200 per year. Child

Support Guidelines, Pressler & Verniero, Current N.J. Court Rules, Appendix

Appendix IX-A to R. 5:6A at ¶ 20(b) (2020).

      The parties' combined income exceeded the $187,200 yearly income

threshold set forth in Appendix IX-F, requiring a minimum of $731 per week of

child support for three children. Plaintiff's argument that the judge erred in

believing the $731 weekly figure constituted what plaintiff owed by himself,


                                                                            A-5362-17T4
                                        13
rather than as a total obligation for both parties, is misguided. In ruling on

plaintiff's motion for reconsideration, the judge explained the $847 weekly child

support figure, in addition to the maximum guideline figure of $731 per week,

for a total of $1578 per week, constituted the combined child support obligation

of both parties.

      Nevertheless, plaintiff argues the judge failed to explain how he

determined the $1578 per week figure and similarly claims his $900 per week

support obligation was not supported by substantial credible evidence in the

record.

      In ruling on plaintiff's motion for reconsideration, the judge stated he

determined the reasonable needs of the children based on both parties' CISs, but

primarily on defendant's $11,011 monthly schedule C expenses. Defendant's

overall schedule expenses were $16,896 per month. The judge used the $731

from the guidelines as a "base support obligation" and determined that an

additional $847 per week of supplemental support above the guidelines would

reasonably satisfy the parties' obligations to their children. Plaintiff 's obligation

of a $900 weekly child support payment represented fifty-seven percent of the

parties $1578 obligation.




                                                                              A-5362-17T4
                                         14
      The judge attached a completed child support guideline worksheet to the

final order, but incorrectly indicated an $832 per week supplemental award,

rather than the $847 he ordered; however, a completed child support guideline

worksheet attached to the final order is not an acceptable substitute for judicial

findings on which the order must be based. Fodero v. Fodero, 355 N.J. Super.

168, 170 (App. Div. 2002).

      The court's determination to supplement the child support obligation

above the Guidelines in this instance is distinguishable from Elrom v. Elrom,

439 N.J. Super. 424, 442-43 (App. Div. 2015), where we held that the "omission

of critical factual findings, supporting the basis to supplement the Guidelines

support award, impedes our review and requires a remand," and Fodero, 355

N.J. Super. at 170, where we ordered a remand because we could not "determine

the source of the figures used by the motion judge which form the foundation of

the child support calculations." Here, the judge specifically relied on each

party's CIS and plaintiff does not challenge the inclusion of any specific costs,

as was done in Elrom.

      Plaintiff argues the judge cited the parties' schedule A, B and C expenses,

but did not utilize the specific numbers in those schedules in making his $847

weekly supplemental award and contends the child support award constituted a


                                                                          A-5362-17T4
                                       15
windfall to the defendant. He cites Strahan v. Strahan, 402 N.J. Super. 298, 305-

06 (App. Div. 2008), where we ordered the husband to pay ninety-one percent

of the child support award in a non-alimony divorce. In holding that the trial

court failed to make specific findings of fact necessary to sustain its decision

regarding the amount of supplemental child support, we noted that the court

failed to analyze the wife's CIS to determine what was essential for the children

or the accuracy and appropriateness of those needs. Id. at 310. "[T]he court did

not discuss what portion of those expenses was for the benefit of the children

and what portion was for the benefit of the [wife]." Ibid.

      Unlike in Strahan, alimony was awarded in this case. Thus, there is no

issue of whether the child support award was to benefit defendant rather than

the children, or other evidence to indicate the court's intention. In add ition,

plaintiff did not challenge defendant's claims regarding the needs of the children.

Therefore, while the judge's incorporation of the CIS by reference, without

further analysis, may not have been optimum, the factors that warranted a

remand for detailed breakdown in Strahan are absent here. Accordingly, we

affirm the trial judge's determination that plaintiff was required to pay $900

weekly in child support.




                                                                           A-5362-17T4
                                       16
      B. Award of $75,000 to Defendant.

      Plaintiff contends the trial judge erred in awarding defendant $75,000 as

compensation for the parties' unequal use of the Fidelity investment account to

meet their pendente lite counsel and expert fees. He argues the judge erred in

finding he dissipated the assets in the account because they were used pursuant

to court order, and if viewed as counsel fees, they were awarded without the

proper analysis. In the same vein, plaintiff maintains that the judge erred in

making new findings of fact when denying his motion for reconsideration.

      Marriage is a shared enterprise and, as a result, when a marriage is

dissolved the assets should be fairly divided by the parties.          Rothman v.

Rothman, 65 N.J. 219, 229 (1974). The court conducts a three-part analysis

when distributing a marital asset. Id. at 232. First, the court decides what

property is eligible for distribution, then it determines the value of the property,

and finally it decides how much to equitably allocate to the parties. Ibid.

Importantly, the term "equitable" does not necessitate that the parties receive

equal shares, but rather the court provides the parties with a fair division

achieved by applying a series of factors set forth in N.J.S.A. 2A:34-23.1.




                                                                            A-5362-17T4
                                        17
      Thus, the court must consider, but is not limited to, the sixteen statutory

factors set forth in N.J.S.A. 2A:34-23.1. Carr v. Carr, 120 N.J. 336, 348 (1990).

These factors include:

               a) The duration of the marriage or civil union;

               b) The age and physical and emotional health of the
                  parties;

               c) The income or property brought to the marriage
                  or civil union by each party;

               d) The standard of living established during the
                  marriage or civil union;

               e) Any written agreement made by the parties
                  before or during the marriage or civil union
                  concerning an arrangement of property
                  distribution;

               f) The economic circumstances of each party at the
                  time the division of property becomes effective;

               g) The income and earning capacity of each party,
                  including educational background, training,
                  employment skills, work experience, length of
                  absence from the job market, custodial
                  responsibilities for children, and the time and
                  expense necessary to acquire sufficient education
                  or training to enable the party to become self-
                  supporting at a standard of living reasonably
                  comparable to that enjoyed during the marriage
                  or civil union;

               h) The contribution by each party to the education,
                  training or earning power of the other;

                                                                         A-5362-17T4
                                      18
                i) The contribution by each party to the acquisition,
                   dissipation, preservation, depreciation or
                   appreciation in the amount or value of the marital
                   property, or the property acquired during the civil
                   union as well as the contribution of a party as a
                   homemaker;

                j) The tax consequences           of   the     proposed
                   distribution to each party;

                k) The present value of the property;

                l) The need of a parent who has physical custody of
                   a child to own or occupy the marital residence or
                   residence shared by the partners in a civil union
                   couple and to use or own the household effects;

                m) The debts and liabilities of the parties;

                n) The need for creation, now or in the future, of a
                   trust fund to secure reasonably foreseeable
                   medical or educational costs for a spouse, partner
                   in a civil union couple or children;

                o) The extent to which a party deferred achieving
                   their career goals; and

                p) Any other factors which the court may deem
                   relevant.

                [N.J.S.A. 2A:34-23.1.]

      Thus, one factor the court considers when making an equitable

distribution is the contributions of each party to the acquisition, dissipation, and

appreciation of the amount or value of the marital property. N.J.S.A. 2A:34-

                                                                            A-5362-17T4
                                        19
23.1(i). Furthermore, the court does not simply mechanically divide the marital

assets, but it weighs the unique circumstances of each case. Stout v. Stout, 155

N.J. Super. 196, 205 (App. Div. 1977). If a party contends that an asset is

immune from equitable distribution, the burden of proof lies with the

challenging party. Landwehr v. Landwehr, 111 N.J. 491, 504 (1988).

      When the parties appeal the designation of assets subject to equitable

distribution and valuation, the standard of review applied is whether the trial

court's decision was supported by sufficient credible evidence in the record.

Rothman, 65 N.J. at 232-33. When the parties appeal the amount of the equitable

distribution award or the manner of allocation, a reviewing court applies an

abuse-of-discretion standard. Borodinsky v. Borodinsky, 162 N.J. Super. 437,

443-44 (App. Div. 1978).

      In making an equitable distribution of marital property, a court must

consider whether a party has dissipated an asset. Kothari v. Kothari, 255 N.J.

Super. 500, 506 (App. Div. 1992).       While the Legislature did not define

dissipation, "the concept is a plastic one, suited to fit the demands of the

individual case." Ibid. Generally, dissipation may be found where a spouse uses

marital property for his or her own benefit, with the intent of diminishing the




                                                                        A-5362-17T4
                                      20
other spouse's share of the marital estate, at a time when the marriage

relationship was in serious jeopardy. Id. at 506-07.

      Here, the judge directed the parties to utilize the Fidelity account, pursuant

to a court order. It is well settled that the family court may direct, pendente lite,

the parties to sell assets to fund the litigation. R. 5:3-5(c). Similarly, our

Supreme Court has specified that a trial court may exercise its discretion to order

the sale of marital assets and the utilization of the proceeds in a manner as "the

case shall render fit, reasonable, and just." Randazzo v. Randazzo, 184 N.J. 101,

113 (2005). The Court also recognized that while the proceeds could be used to

pay marital obligations, they could also be placed in escrow pending final

distribution, while emphasizing that the Family Part is a court of equity. Ibid.

      Plaintiff did not voluntarily dissipate the assets in the Fidelity account

with the intent to diminish defendant's share in the marital estate. Additionally,

plaintiff did not engage in any unapproved action to use the funds for his own

benefit. Thus, we cannot sustain the judge's reliance on dissipation of assets in

the equitable distribution context as the basis for the $75,000 award.            See

Kothari, 255 N.J. Super. at 506 (explaining that dissipation of marital assets

occurs when a spouse uses marital property for his or her own gain, unrelated to

the marriage, when the continued relationship is in danger).


                                                                             A-5362-17T4
                                        21
      Nor do we find it appropriate to undertake a counsel fee analysis. The

judge denied both parties' request for counsel fees, concluding neither a cted in

bad faith. Therefore, we view the judge's statements regarding counsel fees in

the context of the $75,000 award as dictum, but relevant in providing an

alternative basis for the award. This is particularly true since the record does

not reflect that defendant filed an affidavit of services, as required by Rule 5:3-

5(c), and the court stated that it did not have "the exact number" of the funds

that went for counsel fees. Nonetheless, a judgment will be affirmed on appeal

if it is correct, even if the court failed to provide correct reasons for the decision.

Govito v. W. Jersey Health Sys., Inc., 332 N.J. Super. 293, 321 (App. Div.

2000). Based upon our review of the record, we conclude the judge's $75,000

award should be upheld based on equitable principles. See Mamolen v.

Mamolen, 346 N.J. Super. 493, 498 (App. Div. 2002) (concluding that family

courts are courts of equity and can disregard form in favor of substance), and

we decline to disturb the court's ruling.

      In this instance, the trial judge awarded defendant the $75,000 because

plaintiff filed unnecessary motions and was not cooperative with the experts,

thereby driving up the cost of attorney's and expert's fees. Since the court found

that plaintiff made greater use than plaintiff of the $575,000 in the Fidelity


                                                                               A-5362-17T4
                                         22
account, an account that would have been subject to equitable distribution, it

concluded that defendant was entitled to the $75,000 as a matter of equity.

      Plaintiff asserts there is no evidence in the record to support the judge's

conclusion that he received more funds from the liquidation of the Fidelity

account to pay his counsel and expert fees. However, plaintiff filed two motions

to quash subpoenas for his employment records and two motions for

reconsiderations that he later acknowledged could have been resolved if he

communicated with defendant. In addition, he filed a motion to change the

children's pediatrician and filed a motion to dismiss the parenting coordinator

for failing to meet with him, even though he did not ask the coordinator for a

meeting.

      Morover, plaintiff failed to comply with an order authorizing defendant’s

access to his bank accounts in India, did not consent to defendant's request to

have the children undergo a therapeutic evaluation, filed an order to show cause

in late 2017 to redact certain confidential information (bank account numbers),

without first asking that defendant do so voluntarily, and decided not to go ahead

with an expert's report without disclosing that fact to defendant.

      We therefore find the record contains sufficient evidence to support the

judge's determination that plaintiff's conduct had an adverse impact upon the


                                                                          A-5362-17T4
                                       23
funds in the Fidelity account and the resulting equitable award in favor of

defendant. Equitable remedies are distinguished for their flexibility, unlimited

variety, and adaptability to circumstances. Sears Mortgage Corp. v. Rose, 134

N.J. 326, 354 (1993). The trial judge's application of such remedies is entitled

to deference and will not be reversed absent an abuse of discretion involving a

clear error in judgment. In re Estate of Hope, 390 N.J. Super. 533, 541 (App.

Div. 2007). Implicit in that exercise of discretion is the court's search for a just

result. Ibid. We therefore uphold the judge's $75,000 award to defendant as a

matter within the court's equitable discretion.

      C. Individual Retirement Account.

      Plaintiff argues the court erred in awarding defendant half of his Fidelity

IRA as part of its equitable distribution award, asserting the determination was

not supported by substantial credible evidence.

      Plaintiff failed to point to any credible evidence in the record to establish

the IRA was a premarital asset. See Rothman, 65 N.J. at 232-33. The IRA was

liquidated by court order to pay for experts and fees. Plaintiff claims the account

was one that he acquired at Bristol-Myers before marriage and rolled over the

account, after he began working for Novartis. He maintains the pre-marriage

portion should be omitted from equitable distribution; however, he concedes that


                                                                            A-5362-17T4
                                        24
he did not possess any statements from Bristol-Myers Squib as to his pre-

marriage contributions.

      Thus, plaintiff has failed to provide evidence in support of his partial

immunity claim. Pascale, 140 N.J. at 609; Cf. Winer v. Winer, 241 N.J. Super.

510, 526 (App. Div. 1990) (value of a plaintiff's retirement plan earned during

marriage was subject to equitable distribution where the defendant demonstrated

the amount the plan earned during that time). Without evidence of the amount

of the IRA pre-marriage, plaintiff failed to satisfy his burden of proof. We

therefore hold that the court did not err in subjecting the IRA to equitable

distribution.

      D. Restricted Stock Units.

      Plaintiff argues the court erred by holding the RSUs Novartis granted him

in January 2015, which vested in January 2018, were subject to equitable

distribution because the RSUs were not awarded as a result of what occurred

during the marriage. He further asserts the trial judge's findings were not

supported by adequate and credible evidence in the record.

      Property qualifies for equitable distribution when it is attributable to the

expenditure of effort by either spouse during the marriage. Pascale, 140 N.J. at

609. In addition, property that is acquired after a party files for divorce but as


                                                                          A-5362-17T4
                                       25
a reward for or a result of efforts expended during the marriage, normally will

be the subject of equitable distribution. Id. at 612. The burden of establishing

the immunity of property from equitable distribution lies with the party seeking

exclusion. Id. at 609.

      A Family Part judge has broad discretion in allocating assets subject to

equitable distribution. Clark v. Clark, 429 N.J. Super. 61, 71 (App. Div. 2012).

Only where the findings were erroneous, or the determination could not

reasonably have been reached based on sufficient credible evidence in the

record, will an abuse of that discretion be found. M.G. v. S.M., 457 N.J. Super.

286, 294 (App. Div. 2018).

      Assets subject to equitable distribution include stock options acquired

during the marriage. Heller-Loren v. Apuzzio, 371 N.J. Super. 518, 530 (App.

Div. 2004). The dispositive question is whether the stock options were granted

in consideration for actions undertaken during the marriage. Ibid. We recently

adopted the following "rubric":

            (1) Where a stock award has been made during the
            marriage and vests prior to the date of the complaint it
            is subject to equitable distribution;

            (2) Where an award is made during the marriage for
            work performed during the marriage, but becomes
            vested after the date of the complaint, it too is subject
            to equitable distribution; and

                                                                        A-5362-17T4
                                      26
            (3) Where the award is made during the marriage, but
            vests following the date of the complaint, there is a
            rebuttable presumption that the award is subject to
            equitable distribution unless there is a material dispute
            of fact regarding whether the stock, either in whole or
            in part, is for future performance.

            [M.G., 457 N.J. Super. at 302.]

      The party seeking to exclude such assets from equitable distribution bears

the burden to prove that the stock award was made for services performed

outside of the marriage. Ibid. Objective evidence must be adduced to show that

the employer intended the stock to vest for future services and not as a form of

deferred compensation attributable to the award date. Ibid. Such evidence

should include, but is not limited to: testimony from the employed spouse;

testimony of the employer's representative; the stock plan; any employer

correspondence regarding the award; and the employed spouse's stock plan

statements from the commencement of the award and the date nearest to the

complaint, along with the vesting schedule. Ibid.

      Plaintiff cites Robertson v. Robertson, 381 N.J. Super. 199, 203 (App.

Div. 2005), where the husband received stock options after the parties separated

and three days before the divorce complaint was filed. The stock options would

vest in one-fourth increments each year over the ensuing four years. We found


                                                                        A-5362-17T4
                                      27
the options were not subject to equitable distribution. Id. at 204-06. We noted

the husband moved from the marital home prior to starting at the job that

provided the stock options and reasoned,

            [T]he conclusion is inescapable that they were offered
            as an inducement to commence employment, not as
            recognition for past performance with the company
            . . . . There is no evidence that the vesting of these
            options over a subsequent period of four years was
            designed for any purpose other than as a means to
            insure the [husband]'s continued employment with the
            company.      As such, the options in no fashion
            represented compensation attributable to the couple's
            joint marital endeavors.

            [Id. at 205.]

      However, we find the facts here are more comparable to Pascale, 140 N.J.

at 607-11, where the Court held that stock options awarded to the wife ten days

after she had filed for divorce were a form of deferred compensation obtained

as a result of efforts she had expended during the marriage, and were therefore

subject to equitable distribution. The Court rejected the wife's argument that the

majority of the shares were awarded in recognition of a job promotion that

imposed increased responsibility in the future. Id. at 607. Rather, it adopted the

trial court's conclusion that the promotion came from a result of the wife's

excellent job performance, which accrued during the marriage. Id. at 610.



                                                                          A-5362-17T4
                                       28
      Plaintiff argues the 2015 RSUs were an enticement to remain at Novartis

because he could lose the RSUs if he left, and the majority of the vesting

occurred after the filing of the complaint. However, plaintiff only presented the

number of RSUs awarded and their vesting dates and failed to provide any

relevant evidence from his employer, the stock plan, or any related

correspondence, as set forth in M.G. Additionally, plaintiff failed to offer clear

evidence regarding the issue of whether the RSUs were an inducement to

continue working at Novartis or a reward for services rendered. Therefore,

plaintiff failed to overcome the rebuttable presumption that the RSUs were not

immune from equitable distribution.

      Plaintiff now argues for the first time that the RSU issue should be

remanded for reconsideration in light of our decision in M.G., which was issued

after he filed his notice of appeal in this case. However, plaintiff failed to offer

sufficient evidence to support his claim that the RSUs were given in anticipation

of future services or as an inducement to continue working at the company.

      Therefore, we find the judge did not abuse his discretion in determining

the 688 RSUs awarded prior to the filing of the complaint are subject to equitable

distribution. Under the circumstances, we will not upset the judge's findings

and remand simply to have him revisit this issue, particularly because the record


                                                                            A-5362-17T4
                                        29
contains sufficient evidence for us to conclude the RSUs are not immune from

equitable distribution.

      E. North Carolina Condominium.

      Plaintiff asserts the court erred by holding the entire value of the North

Carolina condominium was not subject to equitable distribution because

defendant paid the mortgage on the unit from marital funds. Plaintiff contends

defendant's payment of the mortgage from marital funds should subject the

condominium to equitable distribution.

      In Valentino v. Valentino, 309 N.J. Super. 334, 338-39 (App. Div. 1998),

we held the wife was entitled to ten percent of the value of the husband's gas

station, even though it was a premarital asset. The mortgage on the property

was paid off throughout the marriage from income received through a separate

business. As a result, the property increased in value during the marriage. The

wife established her contributions to the home and children, and working at a

part-time job, permitted the husband to work at the gas station, which helped

increase its value. Id. at 340. See also Griffith v. Griffith, 185 N.J. Super. 382,

385 (Ch. Div. 1982) (non-owner's spouse's contribution to the enhancement of

a pre-owned asset, the marital home, could consist of mortgage pay-down during




                                                                           A-5362-17T4
                                       30
the marriage and could convert an immune, pre-acquired asset into one whose

appreciation is eligible for distribution).

      Unlike Valentino, plaintiff failed to establish the condominium increased

in value during the marriage, or that his efforts allowed defendant to increase its

value. While plaintiff is accurate that defendant paid the mortgage from funds

acquired after marriage, like Griffith, the record also establishes that she

deposited the rent collected on the condominium in that same account. While

neither party established the complete value of each mortgage payment made,

or rental payment received, neither Valentino nor Griffith involved the receipt

of rental payments on the properties in question. Therefore, we find those cases

distinguishable. We conclude plaintiff failed to present substantial credible

evidence that the North Carolina condominium was not immune from equitable

distribution.

      F. Mallamo Issue.

      Plaintiff argues that the court erred in denying him a credit for

overpayment of pendente lite support.         Plaintiff contends his pendente lite

support obligation should have terminated on June 1, 2017, after defendant

began her employment. In a January 31, 2018 order, the motion court denied

termination of the pendente lite support retroactive to June 1, 2017, but ordered


                                                                           A-5362-17T4
                                        31
plaintiff would be entitled to a Mallamo credit "at the time of equitable

distribution for any amount due and owing, as determined by the Trial Court."

However, the trial judge denied the credit after he found the $4790 monthly

pendente lite support was too low.

      Plaintiff's argument that the trial judge erred in denying his request for a

Mallamo credit lacks sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E). The record clearly supports the judge's finding that the

credit was not warranted because, in light of the final decisions on alimony and

child support, plaintiff should have been paying higher pendente lite support.

As a result, plaintiff lacked any basis to claim he overpaid his pendente lite

support.

      G. Therapy Issue.

      Plaintiff argues the court erred in ordering him to attend individual

psychiatric therapy because it did not find parental alienation. Plaintiff contends

the court erred in requiring him to attend co-parenting therapy as a condition of

continued joint custody because the court impermissibly delegated its parens

patriae responsibility to decide custody and parenting time disputes to a co -

parenting therapist.




                                                                           A-5362-17T4
                                       32
      A court may "make such order . . . as to the care, custody, education and

maintenance of the children, or any of them, as the circumstances of the case

shall render fit, reasonable and just." N.J.S.A. 2A:34-23. Pursuant to N.J.S.A.

9:2-4, a court may enter an order establishing joint custody, sole custody or any

other custody arrangement the court determines to be in the best interests of the

children. Thus, courts have "wide latitude to fashion creative remedies in

matrimonial custody cases." Beck v. Beck, 86 N.J. 480, 485 (1981). Custody

determinations are "acutely fact-sensitive." Id. at 490. Such determinations are

reviewed for abuse of discretion. Pascale, 140 N.J. at 611.

      Joint custody requires that each parent "exhibit a potential for cooperation

in matters of child rearing." Beck, 86 N.J. at 498. A joint legal custodian has

an ongoing responsibility to act in a child's best interest. C. Madison v. W.

Davis, 438 N.J. Super. 20, 46 (Ch. Div. 2014). If either parent fails to meet this

responsibility, the court has the authority to order remedies including co -

parenting counseling. Id. at 45-46. As the court explained in Madison:

            Joint legal custody is more than simply an honorary title
            bestowed upon a parent. Rather, a joint legal custodian
            has an ongoing responsibility to act in the child's best
            interest, which includes reasonable communication and
            cooperation with the other joint legal custodian in a
            positive and constructive fashion. Hence, if two joint
            legal custodians have ongoing difficulties in meeting
            this very basic component of their roles, then the court

                                                                          A-5362-17T4
                                       33
            may order . . . co-parenting counseling as a condition
            of ongoing joint legal custody, consistent with parens
            patriae jurisdiction and the court's own obligation to
            protect the best interests of the child.

            [Id. at 46.]
      In this case, the record established well-founded concerns regarding

plaintiff's ability to co-parent and to deal with issues such as rigidity and a need

for control. Dr. Franklin expressed concern about negative comments plaintiff

made about defendant to the children, and that plaintiff appeared to be coaching

the children. Plaintiff 's own psychiatrist testified that plaintiff had compulsive

personality features and that he should engage in individual counseling.

      The record established plaintiff was less than cooperative in co-parenting.

The parenting coordinator testified that co-parenting was basically non-existent

because plaintiff refused to engage with defendant. Dr. Franklin testified that

plaintiff needed to stop being resistant and to learn how to work cooperatively

with defendant. We conclude the record contains substantial credible evidence

to support the judge's decision to require individual and co-parenting

counseling. The judge did not delegate his authority to decide custody disputes.

Nor did he "improperly delegate[] unreviewable decision-making power to a

third party." P.T. v. M.S., 325 N.J. Super. 193, 215 (App. Div. 1999). The




                                                                            A-5362-17T4
                                        34
counselor only has the authority to determine plaintiff's progress, not whether

joint custody will be terminated, or parenting time reduced.

      Affirmed.




                                                                       A-5362-17T4
                                      35